Case 1:21-cv-00769-RP-JES-JVB Document 10-1 Filed 09/13/21 Page 1 of 60




                        Attachment 1
        Declaration of Roland Gutierrez
   Case 1:21-cv-00769-RP-JES-JVB Document 10-1 Filed 09/13/21 Page 2 of 60



                                  UNITED STATES DISTRICT COURT
                                   WESTERN DISTRICT OF TEXAS
                                         AUSTIN DIVISION

 ROLAND GUTIERREZ; SARAH                                 §
 ECKHARDT; and the TEJANO                                §
 DEMOCRATS,                                              §
                                                         §
       Plaintiffs,                                       §
                                                         §                      CIVIL ACTION NO.
                          v.                             §             1:21-CV-00769- RP-JES-NB
                                                         §        Complaint for Declaratory Judgment
 GREG ABBOTT, Governor of the State of                   §                       and Injunctive Relief
 Texas sued in his official capacity; and, JOSE          §
 A. ESPARZA, Deputy Secretary of State of                §
 Texas and acting Secretary of State of Texas            §
 sued in his official capacity.                          §
                                                         §
       Defendants.                                       §


                                    Declaration of Roland Gutierrez




Pursuant to 28 U.S.C. § 1746, I hereby declare as follows:


   1. I am an elected Texas State Senator for Senate District 19.

   2. I am registered to vote in Texas State Senate District 19 and House District 119 of the

       Texas House of Representatives.

   3. The Texas Legislative Council has published a population deviation report for Texas

       State House and the Texas House of Representatives. The report is entitled "21Rl 998".

   4. This report is available to legislators, legislative staff and the public.

   5. A true and correct copy of "2 I RI 998" is attached as an exhibit to this declaration.

   6. According to "21R1998", Texas Senate District 19 is overpopulated.

   7. The last day of the 37t11 Regular Session is May 31, 202 I .
   Case 1:21-cv-00769-RP-JES-JVB Document 10-1 Filed 09/13/21 Page 3 of 60



   8. The U.S. Census was published on August 12, 2021.


I declare under penalty of perjury under the Jaws of the United States of America that the




                    aintiff & Texas State Senator (SD 19)
Case 1:21-cv-00769-RP-JES-JVB Document 10-1 Filed 09/13/21 Page 4 of 60




Exhibit to Roland Gutierrez Declaration
                           21R1998
         Case 1:21-cv-00769-RP-JES-JVB Document 10-1 Filed 09/13/21 Page 5 of 60



Baseline Plans Source: Texas Legislative Council
State Senate Districts: PlanS2100 (equivalent of PlanS172)
State House Districts: PlanH2100 (equivalent of PlanH414)
U.S. Congressional Districts: PlanC2100 (equivalent of PlanC235)
State Board of Education Districts (SBOE): PlanE2100 (equivalent of PlanE120)

Total Population Source: 2020 Census
2020 Census (P.L. 94-171) Block Level Redistricting Data Summary Files



               2020 Texas Population: 29,145,505
Plan            Districts     2020 Ideal District Population
State Senate         31                  940,178
State House         150                  194,303
Congress             38                  766,987
SBOE                 15                 1,943,034



21R1998
8/16/2021
Texas Legislative Council
               Case 1:21-cv-00769-RP-JES-JVB Document 10-1 Filed 09/13/21 Page 6 of 60
                                                          TEXAS
                                                    2021 Baseline Plans
                                                  2020 Census Population


                                     2020 Census Total                                Total
PlanS2100            District           Population     Ideal District Population   Deviation   Percent Deviation
Senate District 1                1       845,787                940,178             -94,391        -10.04%
Senate District 2                2       944,576                940,178               4,398          0.47%
Senate District 3                3       877,170                940,178             -63,008         -6.70%
Senate District 4                4      1,019,150               940,178              78,972          8.40%
Senate District 5                5      1,060,800               940,178             120,622         12.83%
Senate District 6                6       833,989                940,178            -106,189        -11.29%
Senate District 7                7      1,009,368               940,178              69,190          7.36%
Senate District 8                8       998,133                940,178             57,955           6.16%
Senate District 9                9       924,657                940,178             -15,521         -1.65%
Senate District 10              10       945,496                940,178               5,318          0.57%
Senate District 11              11       933,256                940,178              -6,922         -0.74%
Senate District 12              12      1,086,379               940,178             146,201         15.55%
Senate District 13              13       891,837                940,178             -48,341         -5.14%
Senate District 14              14      1,044,307               940,178             104,129         11.08%
Senate District 15              15       943,568                940,178               3,390          0.36%
Senate District 16              16       926,818                940,178             -13,360         -1.42%
Senate District 17              17       957,529                940,178             17,351           1.85%
Senate District 18              18      1,036,193               940,178              96,015         10.21%
Senate District 19              19       952,214                940,178             12,036           1.28%
Senate District 20              20       907,674                940,178             -32,504         -3.46%
Senate District 21              21       901,254                940,178             -38,924         -4.14%
Senate District 22              22       944,022                940,178               3,844          0.41%
Senate District 23              23       887,105                940,178             -53,073         -5.64%
Senate District 24              24       926,790                940,178             -13,388         -1.42%
Senate District 25              25      1,103,479               940,178             163,301         17.37%
Senate District 26              26       840,565                940,178             -99,613        -10.60%
Senate District 27              27       831,674                940,178            -108,504        -11.54%
Senate District 28              28       796,007                940,178            -144,171        -15.33%
Senate District 29              29       879,174                940,178             -61,004         -6.49%
Senate District 30              30      1,027,265               940,178              87,087          9.26%
Senate District 31              31       869,269                940,178             -70,909         -7.54%




Source:                                                                                                        21R1998
2020 Census (P.L. 94-171) Redistricting Data Summary File                                                    8/16/2021
Texas Legislative Council                                                                      Texas Legislative Council
               Case 1:21-cv-00769-RP-JES-JVB Document 10-1 Filed 09/13/21 Page 7 of 60
                                                       TEXAS
                                                 2021 Baseline Plans
                                               2020 Census Population


                                  2020 Census Total                                Total      Percent
PlanH2100            District         Population    Ideal District Population   Deviation    Deviation
House District 1               1        164,927              194,303             -29,376      -15.12%
House District 2               2        196,284              194,303              1,981        1.02%
House District 3               3        226,855              194,303             32,552       16.75%
House District 4               4        213,992              194,303             19,689       10.13%
House District 5               5        169,073              194,303             -25,230      -12.98%
House District 6               6        177,097              194,303             -17,206       -8.86%
House District 7               7        165,131              194,303             -29,172      -15.01%
House District 8               8        165,855              194,303             -28,448      -14.64%
House District 9               9        163,425              194,303             -30,878      -15.89%
House District 10             10        205,923              194,303             11,620        5.98%
House District 11             11        167,279              194,303             -27,024      -13.91%
House District 12             12        168,040              194,303             -26,263      -13.52%
House District 13             13        178,211              194,303             -16,092       -8.28%
House District 14             14        196,210              194,303              1,907        0.98%
House District 15             15        228,783              194,303             34,480       17.75%
House District 16             16        221,599              194,303             27,296       14.05%
House District 17             17        194,940              194,303                637        0.33%
House District 18             18        195,430              194,303              1,127        0.58%
House District 19             19        171,349              194,303             -22,954      -11.81%
House District 20             20        218,549              194,303             24,246       12.48%
House District 21             21        184,761              194,303              -9,542       -4.91%
House District 22             22        156,573              194,303             -37,730      -19.42%
House District 23             23        198,143              194,303              3,840        1.98%
House District 24             24        199,110              194,303              4,807        2.47%
House District 25             25        183,103              194,303             -11,200       -5.76%
House District 26             26        186,766              194,303              -7,537       -3.88%
House District 27             27        194,552              194,303                249        0.13%
House District 28             28        297,064              194,303             102,761      52.89%
House District 29             29        225,183              194,303             30,880       15.89%
House District 30             30        168,832              194,303             -25,471      -13.11%
House District 31             31        175,759              194,303             -18,544       -9.54%
House District 32             32        182,505              194,303             -11,798       -6.07%
House District 33             33        270,547              194,303             76,244       39.24%
House District 34             34        170,673              194,303             -23,630      -12.16%
House District 35             35        187,781              194,303              -6,522       -3.36%
House District 36             36        178,913              194,303             -15,390       -7.92%
House District 37             37        161,877              194,303             -32,426      -16.69%
House District 38             38        186,538              194,303              -7,765       -4.00%
House District 39             39        175,874              194,303             -18,429       -9.48%
House District 40             40        210,173              194,303             15,870        8.17%
House District 41             41        190,642              194,303              -3,661       -1.88%
House District 42             42        166,051              194,303             -28,252      -14.54%
Source:                                                                                                     21R1998
2020 Census (P.L. 94-171) Redistricting Data Summary File                                                 8/16/2021
Texas Legislative Council                                                                   Texas Legislative Council
               Case 1:21-cv-00769-RP-JES-JVB Document 10-1 Filed 09/13/21 Page 8 of 60
                                                       TEXAS
                                                 2021 Baseline Plans
                                               2020 Census Population


                                  2020 Census Total                                Total      Percent
PlanH2100            District         Population    Ideal District Population   Deviation    Deviation
House District 43             43        169,733              194,303             -24,570      -12.65%
House District 44             44        222,459              194,303             28,156       14.49%
House District 45             45        252,441              194,303             58,138       29.92%
House District 46             46        209,174              194,303             14,871        7.65%
House District 47             47        250,555              194,303             56,252       28.95%
House District 48             48        194,702              194,303                399        0.21%
House District 49             49        197,562              194,303              3,259        1.68%
House District 50             50        228,359              194,303             34,056       17.53%
House District 51             51        209,836              194,303             15,533        7.99%
House District 52             52        235,259              194,303             40,956       21.08%
House District 53             53        168,742              194,303             -25,561      -13.16%
House District 54             54        206,833              194,303             12,530        6.45%
House District 55             55        185,441              194,303              -8,862       -4.56%
House District 56             56        186,049              194,303              -8,254       -4.25%
House District 57             57        159,155              194,303             -35,148      -18.09%
House District 58             58        198,162              194,303              3,859        1.99%
House District 59             59        174,475              194,303             -19,828      -10.20%
House District 60             60        179,425              194,303             -14,878       -7.66%
House District 61             61        216,854              194,303             22,551       11.61%
House District 62             62        176,435              194,303             -17,868       -9.20%
House District 63             63        222,155              194,303             27,852       14.33%
House District 64             64        200,065              194,303              5,762        2.97%
House District 65             65        197,156              194,303              2,853        1.47%
House District 66             66        190,523              194,303              -3,780       -1.95%
House District 67             67        210,875              194,303             16,572        8.53%
House District 68             68        154,894              194,303             -39,409      -20.28%
House District 69             69        156,041              194,303             -38,262      -19.69%
House District 70             70        284,925              194,303             90,622       46.64%
House District 71             71        177,609              194,303             -16,694       -8.59%
House District 72             72        178,737              194,303             -15,566       -8.01%
House District 73             73        232,505              194,303             38,202       19.66%
House District 74             74        162,430              194,303             -31,873      -16.40%
House District 75             75        226,395              194,303             32,092       16.52%
House District 76             76        146,284              194,303             -48,019      -24.71%
House District 77             77        148,049              194,303             -46,254      -23.81%
House District 78             78        181,367              194,303             -12,936       -6.66%
House District 79             79        163,562              194,303             -30,741      -15.82%
House District 80             80        176,186              194,303             -18,117       -9.32%
House District 81             81        203,216              194,303              8,913        4.59%
House District 82             82        195,659              194,303              1,356        0.70%
House District 83             83        200,425              194,303              6,122        3.15%
House District 84             84        175,792              194,303             -18,511       -9.53%
Source:                                                                                                     21R1998
2020 Census (P.L. 94-171) Redistricting Data Summary File                                                 8/16/2021
Texas Legislative Council                                                                   Texas Legislative Council
               Case 1:21-cv-00769-RP-JES-JVB Document 10-1 Filed 09/13/21 Page 9 of 60
                                                       TEXAS
                                                 2021 Baseline Plans
                                               2020 Census Population


                                  2020 Census Total                                Total      Percent
PlanH2100            District         Population    Ideal District Population   Deviation    Deviation
House District 85              85       200,955              194,303              6,652         3.42%
House District 86              86       183,460              194,303             -10,843       -5.58%
House District 87              87       169,089              194,303             -25,214      -12.98%
House District 88              88       148,927              194,303             -45,376      -23.35%
House District 89              89       215,414              194,303             21,111       10.86%
House District 90              90       169,606              194,303             -24,697      -12.71%
House District 91              91       174,830              194,303             -19,473      -10.02%
House District 92              92       189,668              194,303              -4,635       -2.39%
House District 93              93       221,101              194,303             26,798       13.79%
House District 94              94       179,593              194,303             -14,710       -7.57%
House District 95              95       193,712              194,303               -591        -0.30%
House District 96              96       204,480              194,303             10,177         5.24%
House District 97              97       191,250              194,303              -3,053       -1.57%
House District 98              98       195,573              194,303              1,270         0.65%
House District 99              99       202,353              194,303              8,050         4.14%
House District 100            100       174,885              194,303             -19,418       -9.99%
House District 101            101       188,474              194,303              -5,829       -3.00%
House District 102            102       176,749              194,303             -17,554       -9.03%
House District 103            103       188,983              194,303              -5,320       -2.74%
House District 104            104       167,252              194,303             -27,051      -13.92%
House District 105            105       193,464              194,303               -839        -0.43%
House District 106            106       287,046              194,303             92,743       47.73%
House District 107            107       185,064              194,303              -9,239       -4.75%
House District 108            108       192,419              194,303              -1,884       -0.97%
House District 109            109       200,788              194,303              6,485         3.34%
House District 110            110       183,408              194,303             -10,895       -5.61%
House District 111            111       181,209              194,303             -13,094       -6.74%
House District 112            112       189,219              194,303              -5,084       -2.62%
House District 113            113       195,740              194,303              1,437         0.74%
House District 114            114       185,840              194,303              -8,463       -4.36%
House District 115            115       198,519              194,303              4,216         2.17%
House District 116            116       182,233              194,303             -12,070       -6.21%
House District 117            117       273,489              194,303             79,186       40.75%
House District 118            118       185,915              194,303              -8,388       -4.32%
House District 119            119       183,920              194,303             -10,383       -5.34%
House District 120            120       199,717              194,303              5,414         2.79%
House District 121            121       193,988              194,303               -315        -0.16%
House District 122            122       241,492              194,303             47,189       24.29%
House District 123            123       173,307              194,303             -20,996      -10.81%
House District 124            124       195,882              194,303              1,579         0.81%
House District 125            125       179,381              194,303             -14,922       -7.68%
House District 126            126       190,307              194,303              -3,996       -2.06%
Source:                                                                                                     21R1998
2020 Census (P.L. 94-171) Redistricting Data Summary File                                                 8/16/2021
Texas Legislative Council                                                                   Texas Legislative Council
              Case 1:21-cv-00769-RP-JES-JVB Document 10-1 Filed 09/13/21 Page 10 of 60
                                                           TEXAS
                                                     2021 Baseline Plans
                                                   2020 Census Population


                                      2020 Census Total                                Total      Percent
PlanH2100            District            Population     Ideal District Population   Deviation    Deviation
House District 127              127       204,069                194,303              9,766         5.03%
House District 128              128       201,418                194,303              7,115         3.66%
House District 129              129       195,120                194,303                817        0.42%
House District 130              130       232,768                194,303             38,465       19.80%
House District 131              131       200,485                194,303              6,182         3.18%
House District 132              132       281,835                194,303             87,532       45.05%
House District 133              133       199,683                194,303              5,380         2.77%
House District 134              134       204,588                194,303             10,285         5.29%
House District 135              135       195,026                194,303                723        0.37%
House District 136              136       229,093                194,303             34,790       17.91%
House District 137              137       181,751                194,303             -12,552       -6.46%
House District 138              138       187,077                194,303              -7,226       -3.72%
House District 139              139       195,639                194,303              1,336         0.69%
House District 140              140       177,698                194,303             -16,605       -8.55%
House District 141              141       194,056                194,303               -247        -0.13%
House District 142              142       203,568                194,303              9,265         4.77%
House District 143              143       170,844                194,303             -23,459      -12.07%
House District 144              144       159,977                194,303             -34,326      -17.67%
House District 145              145       168,129                194,303             -26,174      -13.47%
House District 146              146       185,997                194,303              -8,306       -4.27%
House District 147              147       201,690                194,303              7,387         3.80%
House District 148              148       175,938                194,303             -18,365       -9.45%
House District 149              149       183,586                194,303             -10,717       -5.52%
House District 150              150       239,896                194,303             45,593       23.46%




Source:                                                                                                         21R1998
2020 Census (P.L. 94-171) Redistricting Data Summary File                                                     8/16/2021
Texas Legislative Council                                                                       Texas Legislative Council
              Case 1:21-cv-00769-RP-JES-JVB Document 10-1 Filed 09/13/21 Page 11 of 60
                                                          TEXAS
                                                    2021 Baseline Plans
                                                  2020 Census Population


                                     2020 Census Total                                Total      Percent
PlanE2100            District           Population     Ideal District Population   Deviation    Deviation
SBOE 1                           1      1,726,453             1,943,034            -216,581      -11.15%
SBOE 2                           2      1,740,459             1,943,034            -202,575      -10.43%
SBOE 3                           3      1,908,424             1,943,034             -34,610       -1.78%
SBOE 4                           4      1,841,452             1,943,034            -101,582       -5.23%
SBOE 5                           5      2,135,929             1,943,034             192,895        9.93%
SBOE 6                           6      1,949,586             1,943,034               6,552       0.34%
SBOE 7                           7      2,051,777             1,943,034             108,743        5.60%
SBOE 8                           8      2,125,546             1,943,034             182,512        9.39%
SBOE 9                           9      1,849,353             1,943,034             -93,681       -4.82%
SBOE 10                         10      2,060,802             1,943,034             117,768        6.06%
SBOE 11                         11      2,023,966             1,943,034              80,932        4.17%
SBOE 12                         12      2,102,730             1,943,034             159,696        8.22%
SBOE 13                         13      1,810,170             1,943,034            -132,864       -6.84%
SBOE 14                         14      2,060,890             1,943,034             117,856        6.07%
SBOE 15                         15      1,757,968             1,943,034            -185,066       -9.52%




Source:                                                                                                        21R1998
2020 Census (P.L. 94-171) Redistricting Data Summary File                                                    8/16/2021
Texas Legislative Council                                                                      Texas Legislative Council
              Case 1:21-cv-00769-RP-JES-JVB Document 10-1 Filed 09/13/21 Page 12 of 60
                                                           TEXAS
                                                     2021 Baseline Plans
                                                   2020 Census Population


                                              2020 Census Total                                Total        Percent
PlanC2100                     District           Population     Ideal District Population   Deviation      Deviation
Congressional District   1                1       722,363                766,987             -44,624        -5.82%
Congressional District   2                2       814,704                766,987             47,717          6.22%
Congressional District   3                3       933,008                766,987             166,021        21.65%
Congressional District   4                4       787,256                766,987             20,269          2.64%
Congressional District   5                5       783,116                766,987             16,129          2.10%
Congressional District   6                6       824,978                766,987             57,991          7.56%
Congressional District   7                7       800,911                766,987             33,924          4.42%
Congressional District   8                8       916,386                766,987             149,399        19.48%
Congressional District   9                9       770,798                766,987              3,811          0.50%
Congressional District   10              10       937,982                766,987             170,995        22.29%
Congressional District   11              11       779,694                766,987             12,707          1.66%
Congressional District   12              12       864,524                766,987             97,537         12.72%
Congressional District   13              13       707,470                766,987             -59,517        -7.76%
Congressional District   14              14       774,686                766,987              7,699          1.00%
Congressional District   15              15       807,702                766,987             40,715          5.31%
Congressional District   16              16       757,362                766,987              -9,625        -1.25%
Congressional District   17              17       805,606                766,987             38,619          5.04%
Congressional District   18              18       796,908                766,987             29,921          3.90%
Congressional District   19              19       731,424                766,987             -35,563        -4.64%
Congressional District   20              20       772,103                766,987              5,116          0.67%
Congressional District   21              21       848,070                766,987             81,083         10.57%
Congressional District   22              22       972,309                766,987             205,322        26.77%
Congressional District   23              23       834,649                766,987             67,662          8.82%
Congressional District   24              24       822,706                766,987             55,719          7.26%
Congressional District   25              25       846,452                766,987             79,465         10.36%
Congressional District   26              26       943,106                766,987             176,119        22.96%
Congressional District   27              27       739,697                766,987             -27,290        -3.56%
Congressional District   28              28       781,276                766,987             14,289          1.86%
Congressional District   29              29       717,255                766,987             -49,732        -6.48%
Congressional District   30              30       782,976                766,987             15,989          2.08%
Congressional District   31              31       933,772                766,987             166,785        21.75%
Congressional District   32              32       789,666                766,987             22,679          2.96%
Congressional District   33              33       720,644                766,987             -46,343        -6.04%
Congressional District   34              34       711,851                766,987             -55,136        -7.19%
Congressional District   35              35       832,396                766,987             65,409          8.53%
Congressional District   36              36       779,699                766,987             12,712          1.66%




Source:                                                                                                          21R1998
2020 Census (P.L. 94-171) Redistricting Data Summary File                                                      8/16/2021
Texas Legislative Council                                                                        Texas Legislative Council
Case 1:21-cv-00769-RP-JES-JVB Document 10-1 Filed 09/13/21 Page 13 of 60




                        Attachment 2
          Declaration of Sarah Eckhardt
Case 1:21-cv-00769-RP-JES-JVB Document 10-1 Filed 09/13/21 Page 14 of 60



                                  UNITED STATES DISTRICT COURT
                                   WESTERN DISTRICT OF TEXAS
                                         AUSTIN DIVISION

 ROLAND GUTIERREZ; SARAH                                 §
 ECKHARDT; and the TEJANO                                §
 DEMOCRATS,                                              §
                                                         §
       Plaintfffs,                                       §
                                                         §                      CIVIL ACTION NO.
                          v.                             §             1 :21-CV-00769- RP-JES-NB
                                                         §        Complaint for Declaratory Judgment
GREG ABBOTT, Governor of the State of                    §                       and Injunctive Relief
Texas sued in his official capacity; and, JOSE           §
A. ESPARZA, Deputy Secretary of State of                 §
Texas and acting Secretary of State of Texas             §
sued in his official capacity.                           §
                                                         §
       Defendants.                                       §


                                     Declaration of Sarah Eckhardt




Pursuant to 28 U.S .C. § 1746, I hereby declare as follows:


   1. I am the elected Texas State Senator for Senate District 14.

   2. I am registered to vote in Texas State Senate District 14 and House District 49 of the

       Texas House of Representatives.

   3. The Texas Legislative Council has published a population deviation report for Texas

       State House and the Texas House of Representatives. The report is entitled "2lR1998".

   4. This report is available to legislators, legislative staff and the public.

   5. A true and correct copy of "21Rl998" is attached as an exhibit to this declaration.

   6. According to "21R1998", Texas Senate District 14 and Texas House District 49 is overpopulated.
Case 1:21-cv-00769-RP-JES-JVB Document 10-1 Filed 09/13/21 Page 15 of 60



   7. The last day of the 87u. Regular Session was May 31 , 2021.

   8. The U.S. Census was published on August 12, 2021.


I declare under penalty of perjury under the laws of the United States of America that the

foregoing is true and correct.




                , Plaintiff & Texas State Senator (SD 14)
Case 1:21-cv-00769-RP-JES-JVB Document 10-1 Filed 09/13/21 Page 16 of 60




Exhibit to Sarah Eckhardt Declaration
                            21R1998
        Case 1:21-cv-00769-RP-JES-JVB Document 10-1 Filed 09/13/21 Page 17 of 60



Baseline Plans Source: Texas Legislative Council
State Senate Districts: PlanS2100 (equivalent of PlanS172)
State House Districts: PlanH2100 (equivalent of PlanH414)
U.S. Congressional Districts: PlanC2100 (equivalent of PlanC235)
State Board of Education Districts (SBOE): PlanE2100 (equivalent of PlanE120)

Total Population Source: 2020 Census
2020 Census (P.L. 94-171) Block Level Redistricting Data Summary Files



               2020 Texas Population: 29,145,505
Plan            Districts     2020 Ideal District Population
State Senate         31                  940,178
State House         150                  194,303
Congress             38                  766,987
SBOE                 15                 1,943,034



21R1998
8/16/2021
Texas Legislative Council
              Case 1:21-cv-00769-RP-JES-JVB Document 10-1 Filed 09/13/21 Page 18 of 60
                                                          TEXAS
                                                    2021 Baseline Plans
                                                  2020 Census Population


                                     2020 Census Total                                Total
PlanS2100            District           Population     Ideal District Population   Deviation   Percent Deviation
Senate District 1                1       845,787                940,178             -94,391        -10.04%
Senate District 2                2       944,576                940,178               4,398          0.47%
Senate District 3                3       877,170                940,178             -63,008         -6.70%
Senate District 4                4      1,019,150               940,178              78,972          8.40%
Senate District 5                5      1,060,800               940,178             120,622         12.83%
Senate District 6                6       833,989                940,178            -106,189        -11.29%
Senate District 7                7      1,009,368               940,178              69,190          7.36%
Senate District 8                8       998,133                940,178             57,955           6.16%
Senate District 9                9       924,657                940,178             -15,521         -1.65%
Senate District 10              10       945,496                940,178               5,318          0.57%
Senate District 11              11       933,256                940,178              -6,922         -0.74%
Senate District 12              12      1,086,379               940,178             146,201         15.55%
Senate District 13              13       891,837                940,178             -48,341         -5.14%
Senate District 14              14      1,044,307               940,178             104,129         11.08%
Senate District 15              15       943,568                940,178               3,390          0.36%
Senate District 16              16       926,818                940,178             -13,360         -1.42%
Senate District 17              17       957,529                940,178             17,351           1.85%
Senate District 18              18      1,036,193               940,178              96,015         10.21%
Senate District 19              19       952,214                940,178             12,036           1.28%
Senate District 20              20       907,674                940,178             -32,504         -3.46%
Senate District 21              21       901,254                940,178             -38,924         -4.14%
Senate District 22              22       944,022                940,178               3,844          0.41%
Senate District 23              23       887,105                940,178             -53,073         -5.64%
Senate District 24              24       926,790                940,178             -13,388         -1.42%
Senate District 25              25      1,103,479               940,178             163,301         17.37%
Senate District 26              26       840,565                940,178             -99,613        -10.60%
Senate District 27              27       831,674                940,178            -108,504        -11.54%
Senate District 28              28       796,007                940,178            -144,171        -15.33%
Senate District 29              29       879,174                940,178             -61,004         -6.49%
Senate District 30              30      1,027,265               940,178              87,087          9.26%
Senate District 31              31       869,269                940,178             -70,909         -7.54%




Source:                                                                                                        21R1998
2020 Census (P.L. 94-171) Redistricting Data Summary File                                                    8/16/2021
Texas Legislative Council                                                                      Texas Legislative Council
              Case 1:21-cv-00769-RP-JES-JVB Document 10-1 Filed 09/13/21 Page 19 of 60
                                                       TEXAS
                                                 2021 Baseline Plans
                                               2020 Census Population


                                  2020 Census Total                                Total      Percent
PlanH2100            District         Population    Ideal District Population   Deviation    Deviation
House District 1               1        164,927              194,303             -29,376      -15.12%
House District 2               2        196,284              194,303              1,981        1.02%
House District 3               3        226,855              194,303             32,552       16.75%
House District 4               4        213,992              194,303             19,689       10.13%
House District 5               5        169,073              194,303             -25,230      -12.98%
House District 6               6        177,097              194,303             -17,206       -8.86%
House District 7               7        165,131              194,303             -29,172      -15.01%
House District 8               8        165,855              194,303             -28,448      -14.64%
House District 9               9        163,425              194,303             -30,878      -15.89%
House District 10             10        205,923              194,303             11,620        5.98%
House District 11             11        167,279              194,303             -27,024      -13.91%
House District 12             12        168,040              194,303             -26,263      -13.52%
House District 13             13        178,211              194,303             -16,092       -8.28%
House District 14             14        196,210              194,303              1,907        0.98%
House District 15             15        228,783              194,303             34,480       17.75%
House District 16             16        221,599              194,303             27,296       14.05%
House District 17             17        194,940              194,303                637        0.33%
House District 18             18        195,430              194,303              1,127        0.58%
House District 19             19        171,349              194,303             -22,954      -11.81%
House District 20             20        218,549              194,303             24,246       12.48%
House District 21             21        184,761              194,303              -9,542       -4.91%
House District 22             22        156,573              194,303             -37,730      -19.42%
House District 23             23        198,143              194,303              3,840        1.98%
House District 24             24        199,110              194,303              4,807        2.47%
House District 25             25        183,103              194,303             -11,200       -5.76%
House District 26             26        186,766              194,303              -7,537       -3.88%
House District 27             27        194,552              194,303                249        0.13%
House District 28             28        297,064              194,303             102,761      52.89%
House District 29             29        225,183              194,303             30,880       15.89%
House District 30             30        168,832              194,303             -25,471      -13.11%
House District 31             31        175,759              194,303             -18,544       -9.54%
House District 32             32        182,505              194,303             -11,798       -6.07%
House District 33             33        270,547              194,303             76,244       39.24%
House District 34             34        170,673              194,303             -23,630      -12.16%
House District 35             35        187,781              194,303              -6,522       -3.36%
House District 36             36        178,913              194,303             -15,390       -7.92%
House District 37             37        161,877              194,303             -32,426      -16.69%
House District 38             38        186,538              194,303              -7,765       -4.00%
House District 39             39        175,874              194,303             -18,429       -9.48%
House District 40             40        210,173              194,303             15,870        8.17%
House District 41             41        190,642              194,303              -3,661       -1.88%
House District 42             42        166,051              194,303             -28,252      -14.54%
Source:                                                                                                     21R1998
2020 Census (P.L. 94-171) Redistricting Data Summary File                                                 8/16/2021
Texas Legislative Council                                                                   Texas Legislative Council
              Case 1:21-cv-00769-RP-JES-JVB Document 10-1 Filed 09/13/21 Page 20 of 60
                                                       TEXAS
                                                 2021 Baseline Plans
                                               2020 Census Population


                                  2020 Census Total                                Total      Percent
PlanH2100            District         Population    Ideal District Population   Deviation    Deviation
House District 43             43        169,733              194,303             -24,570      -12.65%
House District 44             44        222,459              194,303             28,156       14.49%
House District 45             45        252,441              194,303             58,138       29.92%
House District 46             46        209,174              194,303             14,871        7.65%
House District 47             47        250,555              194,303             56,252       28.95%
House District 48             48        194,702              194,303                399        0.21%
House District 49             49        197,562              194,303              3,259        1.68%
House District 50             50        228,359              194,303             34,056       17.53%
House District 51             51        209,836              194,303             15,533        7.99%
House District 52             52        235,259              194,303             40,956       21.08%
House District 53             53        168,742              194,303             -25,561      -13.16%
House District 54             54        206,833              194,303             12,530        6.45%
House District 55             55        185,441              194,303              -8,862       -4.56%
House District 56             56        186,049              194,303              -8,254       -4.25%
House District 57             57        159,155              194,303             -35,148      -18.09%
House District 58             58        198,162              194,303              3,859        1.99%
House District 59             59        174,475              194,303             -19,828      -10.20%
House District 60             60        179,425              194,303             -14,878       -7.66%
House District 61             61        216,854              194,303             22,551       11.61%
House District 62             62        176,435              194,303             -17,868       -9.20%
House District 63             63        222,155              194,303             27,852       14.33%
House District 64             64        200,065              194,303              5,762        2.97%
House District 65             65        197,156              194,303              2,853        1.47%
House District 66             66        190,523              194,303              -3,780       -1.95%
House District 67             67        210,875              194,303             16,572        8.53%
House District 68             68        154,894              194,303             -39,409      -20.28%
House District 69             69        156,041              194,303             -38,262      -19.69%
House District 70             70        284,925              194,303             90,622       46.64%
House District 71             71        177,609              194,303             -16,694       -8.59%
House District 72             72        178,737              194,303             -15,566       -8.01%
House District 73             73        232,505              194,303             38,202       19.66%
House District 74             74        162,430              194,303             -31,873      -16.40%
House District 75             75        226,395              194,303             32,092       16.52%
House District 76             76        146,284              194,303             -48,019      -24.71%
House District 77             77        148,049              194,303             -46,254      -23.81%
House District 78             78        181,367              194,303             -12,936       -6.66%
House District 79             79        163,562              194,303             -30,741      -15.82%
House District 80             80        176,186              194,303             -18,117       -9.32%
House District 81             81        203,216              194,303              8,913        4.59%
House District 82             82        195,659              194,303              1,356        0.70%
House District 83             83        200,425              194,303              6,122        3.15%
House District 84             84        175,792              194,303             -18,511       -9.53%
Source:                                                                                                     21R1998
2020 Census (P.L. 94-171) Redistricting Data Summary File                                                 8/16/2021
Texas Legislative Council                                                                   Texas Legislative Council
              Case 1:21-cv-00769-RP-JES-JVB Document 10-1 Filed 09/13/21 Page 21 of 60
                                                       TEXAS
                                                 2021 Baseline Plans
                                               2020 Census Population


                                  2020 Census Total                                Total      Percent
PlanH2100            District         Population    Ideal District Population   Deviation    Deviation
House District 85              85       200,955              194,303              6,652         3.42%
House District 86              86       183,460              194,303             -10,843       -5.58%
House District 87              87       169,089              194,303             -25,214      -12.98%
House District 88              88       148,927              194,303             -45,376      -23.35%
House District 89              89       215,414              194,303             21,111       10.86%
House District 90              90       169,606              194,303             -24,697      -12.71%
House District 91              91       174,830              194,303             -19,473      -10.02%
House District 92              92       189,668              194,303              -4,635       -2.39%
House District 93              93       221,101              194,303             26,798       13.79%
House District 94              94       179,593              194,303             -14,710       -7.57%
House District 95              95       193,712              194,303               -591        -0.30%
House District 96              96       204,480              194,303             10,177         5.24%
House District 97              97       191,250              194,303              -3,053       -1.57%
House District 98              98       195,573              194,303              1,270         0.65%
House District 99              99       202,353              194,303              8,050         4.14%
House District 100            100       174,885              194,303             -19,418       -9.99%
House District 101            101       188,474              194,303              -5,829       -3.00%
House District 102            102       176,749              194,303             -17,554       -9.03%
House District 103            103       188,983              194,303              -5,320       -2.74%
House District 104            104       167,252              194,303             -27,051      -13.92%
House District 105            105       193,464              194,303               -839        -0.43%
House District 106            106       287,046              194,303             92,743       47.73%
House District 107            107       185,064              194,303              -9,239       -4.75%
House District 108            108       192,419              194,303              -1,884       -0.97%
House District 109            109       200,788              194,303              6,485         3.34%
House District 110            110       183,408              194,303             -10,895       -5.61%
House District 111            111       181,209              194,303             -13,094       -6.74%
House District 112            112       189,219              194,303              -5,084       -2.62%
House District 113            113       195,740              194,303              1,437         0.74%
House District 114            114       185,840              194,303              -8,463       -4.36%
House District 115            115       198,519              194,303              4,216         2.17%
House District 116            116       182,233              194,303             -12,070       -6.21%
House District 117            117       273,489              194,303             79,186       40.75%
House District 118            118       185,915              194,303              -8,388       -4.32%
House District 119            119       183,920              194,303             -10,383       -5.34%
House District 120            120       199,717              194,303              5,414         2.79%
House District 121            121       193,988              194,303               -315        -0.16%
House District 122            122       241,492              194,303             47,189       24.29%
House District 123            123       173,307              194,303             -20,996      -10.81%
House District 124            124       195,882              194,303              1,579         0.81%
House District 125            125       179,381              194,303             -14,922       -7.68%
House District 126            126       190,307              194,303              -3,996       -2.06%
Source:                                                                                                     21R1998
2020 Census (P.L. 94-171) Redistricting Data Summary File                                                 8/16/2021
Texas Legislative Council                                                                   Texas Legislative Council
              Case 1:21-cv-00769-RP-JES-JVB Document 10-1 Filed 09/13/21 Page 22 of 60
                                                           TEXAS
                                                     2021 Baseline Plans
                                                   2020 Census Population


                                      2020 Census Total                                Total      Percent
PlanH2100            District            Population     Ideal District Population   Deviation    Deviation
House District 127              127       204,069                194,303              9,766         5.03%
House District 128              128       201,418                194,303              7,115         3.66%
House District 129              129       195,120                194,303                817        0.42%
House District 130              130       232,768                194,303             38,465       19.80%
House District 131              131       200,485                194,303              6,182         3.18%
House District 132              132       281,835                194,303             87,532       45.05%
House District 133              133       199,683                194,303              5,380         2.77%
House District 134              134       204,588                194,303             10,285         5.29%
House District 135              135       195,026                194,303                723        0.37%
House District 136              136       229,093                194,303             34,790       17.91%
House District 137              137       181,751                194,303             -12,552       -6.46%
House District 138              138       187,077                194,303              -7,226       -3.72%
House District 139              139       195,639                194,303              1,336         0.69%
House District 140              140       177,698                194,303             -16,605       -8.55%
House District 141              141       194,056                194,303               -247        -0.13%
House District 142              142       203,568                194,303              9,265         4.77%
House District 143              143       170,844                194,303             -23,459      -12.07%
House District 144              144       159,977                194,303             -34,326      -17.67%
House District 145              145       168,129                194,303             -26,174      -13.47%
House District 146              146       185,997                194,303              -8,306       -4.27%
House District 147              147       201,690                194,303              7,387         3.80%
House District 148              148       175,938                194,303             -18,365       -9.45%
House District 149              149       183,586                194,303             -10,717       -5.52%
House District 150              150       239,896                194,303             45,593       23.46%




Source:                                                                                                         21R1998
2020 Census (P.L. 94-171) Redistricting Data Summary File                                                     8/16/2021
Texas Legislative Council                                                                       Texas Legislative Council
              Case 1:21-cv-00769-RP-JES-JVB Document 10-1 Filed 09/13/21 Page 23 of 60
                                                          TEXAS
                                                    2021 Baseline Plans
                                                  2020 Census Population


                                     2020 Census Total                                Total      Percent
PlanE2100            District           Population     Ideal District Population   Deviation    Deviation
SBOE 1                           1      1,726,453             1,943,034            -216,581      -11.15%
SBOE 2                           2      1,740,459             1,943,034            -202,575      -10.43%
SBOE 3                           3      1,908,424             1,943,034             -34,610       -1.78%
SBOE 4                           4      1,841,452             1,943,034            -101,582       -5.23%
SBOE 5                           5      2,135,929             1,943,034             192,895        9.93%
SBOE 6                           6      1,949,586             1,943,034               6,552       0.34%
SBOE 7                           7      2,051,777             1,943,034             108,743        5.60%
SBOE 8                           8      2,125,546             1,943,034             182,512        9.39%
SBOE 9                           9      1,849,353             1,943,034             -93,681       -4.82%
SBOE 10                         10      2,060,802             1,943,034             117,768        6.06%
SBOE 11                         11      2,023,966             1,943,034              80,932        4.17%
SBOE 12                         12      2,102,730             1,943,034             159,696        8.22%
SBOE 13                         13      1,810,170             1,943,034            -132,864       -6.84%
SBOE 14                         14      2,060,890             1,943,034             117,856        6.07%
SBOE 15                         15      1,757,968             1,943,034            -185,066       -9.52%




Source:                                                                                                        21R1998
2020 Census (P.L. 94-171) Redistricting Data Summary File                                                    8/16/2021
Texas Legislative Council                                                                      Texas Legislative Council
              Case 1:21-cv-00769-RP-JES-JVB Document 10-1 Filed 09/13/21 Page 24 of 60
                                                           TEXAS
                                                     2021 Baseline Plans
                                                   2020 Census Population


                                              2020 Census Total                                Total        Percent
PlanC2100                     District           Population     Ideal District Population   Deviation      Deviation
Congressional District   1                1       722,363                766,987             -44,624        -5.82%
Congressional District   2                2       814,704                766,987             47,717          6.22%
Congressional District   3                3       933,008                766,987             166,021        21.65%
Congressional District   4                4       787,256                766,987             20,269          2.64%
Congressional District   5                5       783,116                766,987             16,129          2.10%
Congressional District   6                6       824,978                766,987             57,991          7.56%
Congressional District   7                7       800,911                766,987             33,924          4.42%
Congressional District   8                8       916,386                766,987             149,399        19.48%
Congressional District   9                9       770,798                766,987              3,811          0.50%
Congressional District   10              10       937,982                766,987             170,995        22.29%
Congressional District   11              11       779,694                766,987             12,707          1.66%
Congressional District   12              12       864,524                766,987             97,537         12.72%
Congressional District   13              13       707,470                766,987             -59,517        -7.76%
Congressional District   14              14       774,686                766,987              7,699          1.00%
Congressional District   15              15       807,702                766,987             40,715          5.31%
Congressional District   16              16       757,362                766,987              -9,625        -1.25%
Congressional District   17              17       805,606                766,987             38,619          5.04%
Congressional District   18              18       796,908                766,987             29,921          3.90%
Congressional District   19              19       731,424                766,987             -35,563        -4.64%
Congressional District   20              20       772,103                766,987              5,116          0.67%
Congressional District   21              21       848,070                766,987             81,083         10.57%
Congressional District   22              22       972,309                766,987             205,322        26.77%
Congressional District   23              23       834,649                766,987             67,662          8.82%
Congressional District   24              24       822,706                766,987             55,719          7.26%
Congressional District   25              25       846,452                766,987             79,465         10.36%
Congressional District   26              26       943,106                766,987             176,119        22.96%
Congressional District   27              27       739,697                766,987             -27,290        -3.56%
Congressional District   28              28       781,276                766,987             14,289          1.86%
Congressional District   29              29       717,255                766,987             -49,732        -6.48%
Congressional District   30              30       782,976                766,987             15,989          2.08%
Congressional District   31              31       933,772                766,987             166,785        21.75%
Congressional District   32              32       789,666                766,987             22,679          2.96%
Congressional District   33              33       720,644                766,987             -46,343        -6.04%
Congressional District   34              34       711,851                766,987             -55,136        -7.19%
Congressional District   35              35       832,396                766,987             65,409          8.53%
Congressional District   36              36       779,699                766,987             12,712          1.66%




Source:                                                                                                          21R1998
2020 Census (P.L. 94-171) Redistricting Data Summary File                                                      8/16/2021
Texas Legislative Council                                                                        Texas Legislative Council
Case 1:21-cv-00769-RP-JES-JVB Document 10-1 Filed 09/13/21 Page 25 of 60




                        Attachment 3
          Declaration of Manuel Medina
   Case 1:21-cv-00769-RP-JES-JVB Document 10-1 Filed 09/13/21 Page 26 of 60


                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF TEXAS
                                      AUSTIN DIVISION

 ROLAND GUTIERREZ; SARAH                           §
 ECKHARDT; and the TEJANO                          §
 DEMOCRATS,                                        §
                                                   §
        Plaintiffs,                                §
                                                   §                       CIVIL ACTION NO.
                          v.                       §              1:2 l-CV-00769- RP-JES-NB
                                                   §         Complaint for Declaratory Judgment
 GREG ABBOTT, Governor of the State of             §                        and Injunctive Relief
 Texas sued in his official capacity; and, JOSE    §
 A. ESPARZA, Deputy Secretary of State of          §
 Texas and acting Secretary of State of Texas      §
 sued in his official capacity.                    §
                                                   §
        Defendants.                                §


                  Declaration of Manuel Medina, Chair of the Tejano Democrats




Pursuant to 28 U.S.C. § 1746, I hereby declare as follows:


    1. lam the chair for the Tejano Democrats, the largest Hispanic Democratic organization in

       Texas.

   2. Tejano Democrats has 2,112 members and 24 chapters throughout Texas. It was founded

       by former State Senator Gonzalo Barrientos in 1993.

   3. The purpose of Tejano Democrats is to seek full representation of Hispanics at all levels

       and in all activities of the Democratic Party, to elect Hispanic candidates, and empower

       Hispanic voters.

   4. A true and correct copy of the bylaws for the Tejano Democrats is attached as an exhibit

       to this declaration.
  Case 1:21-cv-00769-RP-JES-JVB Document 10-1 Filed 09/13/21 Page 27 of 60




     5. The mission ofTejano Democrats is seeking full representation of Hispanics at all levels

         and in all activities of the Democratic Party. This includes but is not limited to

        participating in the delegate selection and committee processes at all levels of the

        Democratic Party conventions and organizations; selecting, screening, supporting, and

        endorsing Democratic candidates; taking appropriate public stands on issues relevant to

        our communities; and proposing, supporting, and, when necessary, opposing legislation

        relevant to the Hispanic community.

    6. The Tejano Democrats as an organization has expended and will expend time and

        resources in its mission to inform Hispanic voters across Texas about matters important

        to the community, including redistricting.

    7. The Tejano Democrats have members in the following State Senate Districts:

        2, 5, 6, 7, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, 20, 21, 22, 23, 25, 26, 27, 29, 31.

    8. The Tejano Democrats have members in the following State House Districts:

        10, 14, 17, 23, 24, 26, 27, 28, 30, 31, 32, 34, 35, 36, 37, 38, 39, 40, 41, 42, 44, 45, 46, 47,

       48, 49, 50, 51, 53, 58, 73, 74, 75, 76, 77, 78, 79, 80, 81, 82, 85, 90, 100, 101, 102, 103,

       104, 105, 107, 108, 109, 110, 111, 113, 114, 116, 117, 118, 119, 120, 121, 122, 123, 124,

       125, 134, 137, 139, 140, 141, 142, 143, 144, 145, 146, 147, 148.


I declare under penalty of perjury under the laws of the United States of America that the




Manuel Medina, Chair of
Case 1:21-cv-00769-RP-JES-JVB Document 10-1 Filed 09/13/21 Page 28 of 60




Exhibit to Tejano Democrats Declaration
           Tejano Democrat By-Laws
   Case 1:21-cv-00769-RP-JES-JVB Document 10-1 Filed 09/13/21 Page 29 of 60
APPENDIX A



                                     Tejano Democrats
                             CONSTITUTION AND BYLAWS

                                              Preamble

 We, Tejano Democrats, seeking to maximize the participation of Hispanics in the Democratic
 Party as a powerful force in determining elections at all levels of the political process intend to
 contribute fully to an inclusive and effective Texas Democratic Party. We shall raise our voices
 on issues which directly affect the Hispanic community, and thus, the progress of our State. We
 hereby adopt the Constitution and Bylaws of Tejano Democrats.

                                        ARTICLE I – NAME

 The name of this organization shall be Tejano Democrats.

                                     ARTICLE II – PURPOSE

 The purpose of this organization shall be to seek full representation of Hispanics at all levels and
 in all activities of the Democratic Party. This shall include, but not be limited to, participating in
 the delegate selection and committee processes at all levels of the Democratic Party conventions
 and organizations; selecting, screening, supporting, recruiting and endorsing Democratic
 candidates; taking appropriate public stands on issues relevant to our communities; and
 proposing, supporting, and, when necessary, opposing legislation relevant to the Hispanic
 community.

                                  ARTICLE III –MEMBERSHIP

 Section 1.          Qualifications: The Membership of Tejano Democrats shall be open to any
                     person supporting the purpose of Tejano Democrats.

 Section 2.          Application Procedures: The Credentials Committee of Tejano Democrats
                     shall adopt mandatory application forms which shall, at a minimum, include
                     the applicant’s name, address, voter registration number, date of signature,
                     and a mandatory signature line. The Credentials Committee of Tejano
                     Democrats shall also adopt verification procedures of membership.

 Section 3.          Dues: Dues of $10.00 shall be collected from each Tejano Democrat member
                     of each year and the dues year shall be from August 1 until July 31 of the
                     following year. The dues paid shall be applied to the dues year during which
                     they were paid, but members may pay dues during June and July of each year
                     and have those dues apply to the following dues year as well.




 Page 1 of 8
 As amended on August 29, 2015
  Case 1:21-cv-00769-RP-JES-JVB Document 10-1 Filed 09/13/21 Page 30 of 60




Section 4.          Chapter Roster Reporting: The Chair of each Tejano Democrats Chapter
                    or an authorized representative shall submit to the Treasurer of Tejano
                    Democrats a notarized roster of members of said local chapter in both hard
                    copy and electronic version by first class U.S. Mail, postmarked at least thirty
                    (30) days prior to a general membership convention. The electronic version
                    of the roster shall be in an excel format provided by the Treasurer of Tejano
                    Democrats. Failure to comply with this subsection may result in said chapter
                    not being certified to vote at the subsequent general membership convention.

Section 5.          Report to Senatorial District Executive Committee members: The
                    Treasurer of Tejano Democrats shall submit a copy of each chapter’s roster to
                    the Tejano Democrats Executive Committee member from the respective
                    senatorial district by May 1 of each odd numbered year.

Section 6.          At-Large Members: At-large members shall be those members who are not
                    members of a local chapter.

                                  ARTICLE IV – OFFICERS

Section 1.           A. The officers of Tejano Democrats shall be a Chair, two Vice Chairs, a
                       Treasurer, and a Secretary, each of whom shall be elected by a majority
                       vote at the annual Tejano Democrats meeting held in odd-numbered
                       years. The Chair and at least one of the Vice Chairs shall be of the
                       opposite sex. Their terms of office shall be for two years, or until their
                       successors are elected, beginning immediately. Should the position of
                       Vice-Chair, Treasurer, or Secretary become vacant, then the Executive
                       Committee shall elect a person to temporarily fill that position and the
                       officer so elected shall serve until the next Tejano Democrats meeting, at
                       which time a person will be elected according to the procedures set out in
                       the Constitution and Bylaws to fill the unexpired term. This temporary
                       officer must possess all of the qualifications and fulfill all other
                       requirements set out in the Tejano Democrats Constitution, particularly
                       Article IV.

                     B. Vice Chair for Youth: The Vice Chair for Youth shall oversee and
                        coordinate activities for recruitment purposes limited to the identified age
                        groups as Youth. The Vice chair for Youth shall be elected by caucus of
                        youth at the State Convention.

Section 2.        A. Chair: The Chair shall lead with the planning of Tejano Democrats; execute
                       the directives and programs of Tejano Democrats; coordinate Tejano
                       Democrats efforts in support of Hispanic officeholders and candidates for
                       public office, as well as of Democratic office holders and candidates
                       endorsed by Tejano Democrats; present to appropriate legislative bodies
                       those problems and solutions which affect our community; appoint a


Page 2 of 8
As amended on August 29, 2015
  Case 1:21-cv-00769-RP-JES-JVB Document 10-1 Filed 09/13/21 Page 31 of 60




                        Parliamentarian, Executive Director, and Standing Committees, except
                        the Screening and Endorsement and Credential committees; and preside
                        at all Executive Committee and general membership meetings.

                    B. Vice-Chair: The Vice Chairs shall serve as Co-Chairs whenever the
                       Chair is unable to serve or is precluded from serving; preside at meetings
                       in the absence of the Chair; and preside at meetings called in compliance
                       with the Bylaws by someone other than the Chair. The Vice-Chairs shall
                       also be the Co-Chairs of the Tejano Democrats Political Action
                       Committee (PAC).

                    C. Treasurer: The Treasurer shall chair the Finance Committee; oversee
                       the funding activities for Tejano Democrats and be responsible for the
                       collecting, recording, and disbursing of Tejano Democrats funds,
                       according to the policies set forth by Tejano Democrats; establish and
                       maintain financial records using accepted accounting methods; propose
                       and submit a budget at the beginning of each fiscal year; and keep and
                       update a membership roster for Tejano Democrats and discharge the
                       duties of Section 5 of Article III. The Treasurer shall provide financial
                       and membership updates to the Executive Committee in February and
                       August of each year.

                    D. Secretary: The Secretary shall accurately record, transcribe, distribute,
                       and maintain the minutes of all Executive Committee and general
                       membership meetings.

Section 3. The Chair and Vice Chairs shall reflect gender and geographical balance and at least
                 one shall be of the opposite sex. Treasurer and Secretary shall be of the
                 opposite sex.

Section 4.          No more than one person from the same County may serve as a Tejano
                    Democrats officer at the same time. [This amendment will not take effect until
                    the end of the Annual meeting of 2013.]

Section 5.          Tejano Democrats officers and Tejano Democrats Democratic National
                    Committee members shall be prohibited from publicly endorsing a candidate
                    who has been opposed by the general membership, but may endorse when
                    Tejano Democrats has taken a non-committal position.

Section 6.          The Executive Director shall ensure that meeting notices and ancillary
                    matters shall be issued timely and shall maintain the records of Tejano
                    Democrats.     The Executive Director and Parliamentarian of Tejano
                    Democrats shall serve at the direction of the Chair.




Page 3 of 8
As amended on August 29, 2015
  Case 1:21-cv-00769-RP-JES-JVB Document 10-1 Filed 09/13/21 Page 32 of 60




                                  ARTICLE V – MEETINGS

Section 1.          Membership – Annual

                    The Tejano Democrats shall have at least one meeting of the Membership
                    between June 1 and November 1 of each year. The above described meeting
                    shall be referred to as the “Annual Tejano Democrats Meeting” and shall be
                    called by the Chair.

                    The Call to the Annual Tejano Democrats Meeting, when held in odd-
                    numbered years only, must be mailed to the membership by the Chair at least
                    sixty (60) days prior to the meeting. Included in this notice each Tejano
                    Democrats chapter must be advised that dues and a membership roster
                    including the name, address, and voter registration number of each member
                    must be submitted to the Treasurer at least thirty (30) days prior to the
                    meeting. An electronic copy of the roster in an excel format provided by the
                    Treasurer shall also be submitted along with the hard copy roster. The notice
                    shall include the Treasurer’s current mailing address, where chapter rosters
                    are to be mailed.

Section 2.          Membership – Special

                    A. Special meetings of the Membership can be called for any purpose under
                       the following requirements:

                          •     The location must be within the boundaries of the State of
                                Texas.
                          •     A special meeting may be called by the Chair.
                          •     A special meeting may be called at the written request of any two
                                of the officers.
                          •     A special meeting may be called at the written request of a
                                majority of the membership of the Executive Committee.

                    B. Meetings called at the written request of the officers, other than the Chair,
                       or by the Executive Committee, shall be presided over by the Vice
                       Chairs.

Section 3.       Notices: Notices of any meeting to the membership must be by email or by
                   United States mail and postmarked no later than three weeks prior to the date
                   set for the called meeting.

                         ARTICLE VI – EXECUTIVE COMMITTEE

Section 1.          The Tejano Democrats, recognizing that their ability to maintain an effective
                    program is dependent upon its ongoing organizational structure; that an


Page 4 of 8
As amended on August 29, 2015
  Case 1:21-cv-00769-RP-JES-JVB Document 10-1 Filed 09/13/21 Page 33 of 60




                    organizational structure is essential to the maintenance of effective legislative
                    programs; and that any organizational structure speaking on behalf of Tejano
                    Democrats must be a representative cross-section of the Hispanic community
                    of Texas, therefore directs that an Executive Committee be comprised of the
                    following members for their respective terms of office:

                        •   The Chair of Tejano Democrats, who also shall be the Presiding
                            Officer of the Executive Committee.
                        •   The two Vice-Chairs of Tejano Democrats.
                        •   The Vice Chair for Youth.
                        •   The Secretary of Tejano Democrats.
                        •   The Treasurer of Tejano Democrats.
                        •   Any Hispanic member of the Democratic National Committee who is
                            also a member of Tejano Democrats.
                        •   Any Hispanic member or officer of the Texas State Democratic
                            Executive Committee who is also a member of Tejano Democrats.
                        •   One representative from each Texas State Senatorial District.

Section 2.          Prospective members of the Executive Committee, as Senatorial District
                    Representatives must be elected by July 1 prior to the Annual Tejano
                    Democrats Meeting by bonafide members registered as members of the
                    Senate District Caucus and registered to vote in the senatorial district which
                    they represent. The term of office shall be for a two-year term commencing
                    at the annual meeting held in odd numbered years. Each Senate District
                    Representative shall have an Alternate elected by the same method as the
                    representative, and the Alternate shall be of the opposite sex to the
                    Representative. The Alternate’s term of office shall be concurrent with the
                    Representative’s. Any Senate District Representative who has not called a
                    Senate District Caucus prior to July 15 in odd-numbered years shall forfeit
                    his/her office and the State Chairperson shall fill the vacancy by appointment
                    and the appointee shall call the caucus within two (2) weeks of this
                    appointment. The Credentials Committee shall require of each Senatorial
                    District Representative seeking to be seated a list of certified members
                    present when the Representative was elected.

Section 3.          If any vacancy on the Executive Committee occurs, the Alternate for that seat
                    shall fill the vacancy. If no Alternate exists, then the seat shall be filled by a
                    vote of the forum which elected the member.

Section 4.          The Executive Committee shall meet at least once annually.

Section 5.          All meetings of the General Membership shall be immediately preceded by a
                    meeting of the Executive Committee. Said meeting of the Executive
                    Committee shall convene within twenty-four (24) hours prior to the meeting
                    of the General Membership. The purpose of this Executive Committee


Page 5 of 8
As amended on August 29, 2015
  Case 1:21-cv-00769-RP-JES-JVB Document 10-1 Filed 09/13/21 Page 34 of 60




                    meeting shall be to set the agenda for the General Membership meeting by a
                    majority vote of the membership of the Executive Committee. Other
                    meetings of the Executive Committee may be called as outlined herein by the
                    section on meetings.


                                ARTICLE VII – COMMITTEES

Section 1.          There shall be standing committees of Tejano Democrats, and those
                    committees shall have the following names and functions:

                    A. Credentials Committee: To verify the credentials of members and to
                       report with recommendations on all challenges to credentials. The
                       Treasurer shall be the Chair of this committee.
                    B. Constitution, Bylaws and Rules Committee: To initiate and to
                       supervise those changes necessary in the Constitution and Bylaws and to
                       draft and propose Standing Rules to permit Tejano Democrats to function.
                    C. Finance: To fund Tejano Democrats and to set the financial policy of
                       Tejano Democrats with the approval of the Executive Committee. The
                       Tejano Democrats Treasurer is automatically Chair of the Finance
                       Committee. For audit purposes the fiscal year is from August 1 to July
                       31.
                    D. Voter Registration and Participation: To develop and to implement an
                       ongoing statewide voter registration and participation program in the
                       Hispanic community.
                    E. Screening and Endorsement: To guide the Tejano Democrats in
                       screening, selecting, and supporting candidates for public offices and
                       issues of statewide or national interest to Hispanics. It shall further
                       establish guidelines for support or opposition to candidates or
                       recommendations on appointed public officials within the State
                       Democratic Party of Texas.
                    F. Political Appointments Committee: This committee will establish a
                       formal process by which any member may submit his or her name for
                       appointment to any state or federal position and shall act as a conduit for
                       appointment.
                    G. Public Relations and Media Committee: To publicize the activities of
                       the Tejano Democrats.

Section 2.          The temporary chair of the standing committees shall be appointed by the
                    Tejano Democrats chair. The Chair of each committee shall then be elected
                    by the membership of each committee.

Section 3.          The Chair of Tejano Democrats shall appoint all committees except the
                    Screening and Endorsements Committee, and the Credentials Committee, as
                    herein provided.


Page 6 of 8
As amended on August 29, 2015
  Case 1:21-cv-00769-RP-JES-JVB Document 10-1 Filed 09/13/21 Page 35 of 60




Section 4.          The Screening and Endorsement Committee and the Credentials Committee
                    members shall be elected at the Senate District caucus by July 1st of each odd
                    numbered year. The Screening and Endorsement Committee and the
                    Credentials Committee shall be constituted by the same number of
                    representatives from each Senate District as the Executive Committee. All
                    other committees may have no more than one member from each Senate
                    District.

Section 5.          All standing committees shall adopt their own standing rules which will
                    govern their operations at all meetings.

                                ARTICLE VIII – LOCAL CHAPTERS

Section 1.          Formation: Tejano Democrats shall allow the formation of any number of
                    local Tejano Democrats chapters in each senatorial district upon the request
                    of twenty-five (25) registered voters.
Section 2.          Application Procedures: A local chapter shall be certified upon submission
                    of a request to the Tejano Democrats Treasurer containing the following:
                    A. Minutes of the organizational meeting.
                    B. A notarized roster in conformance with Article III – Membership, herein,
                        containing the signatures of at least twenty-five (25) registered voters.
                        All members of Tejano Democrats must sign an application form in order
                        to be a member.

Section 3.          Certification: Said new chapters shall be permitted to function on a
                    temporary basis pending certification by the Credentials Committee of
                    Tejano Democrats.

Section 4.          Autonomy: Local Tejano Democrats chapters shall operate autonomously
                    but in compliance with the Tejano Democrats Constitution and Bylaws. The
                    Tejano Democrats state organization is not liable for any third party
                    agreements or contracts Local Chapters engage in.

Section 5.          Local Dues: Members from those local chapters requiring local dues will be
                    counted as part of that chapter’s voting members only if their dues are current
                    at all levels.

Section 6.          Residence: Persons must be registered to vote in the county and Senate
                    District in which they join a local Tejano Democrats chapter, except students,
                    and may be a voting member of only one Tejano Democrats chapter at a time.

Section 7.          Unauthorized Chapters: Any entity or individual promoting itself as a
                    Tejano Democrats organization without authorization will be notified by



Page 7 of 8
As amended on August 29, 2015
  Case 1:21-cv-00769-RP-JES-JVB Document 10-1 Filed 09/13/21 Page 36 of 60




                    certified return receipt mail by the Chair, notifying such entity or
                    individual(s) to cease and desist or face potential legal action.

                                    ARTICLE IX – VOTING

Voting on resolutions, election of officers, screening and endorsements, general policy and
legislative programs shall be open to all members who have joined Tejano Democrats at least
thirty (30) days before the state meeting at which they seek to vote and who have been certified
by the membership of Tejano Democrats as members. Voting shall be by credentialized chapter
strength.

                     ARTICLE X – SCREENING AND ENDORSEMENT

A candidate must receive sixty percent (60%) vote of the full Tejano Democrats membership in
order to receive the Tejano Democrats endorsement.

                      ARTICLE XI – PARLIAMENTARY AUTHORITY

Rules contained in Robert’s Rules of Order (newly revised) shall govern Tejano Democrats at all
levels in all cases in which they are applicable and in which they are not inconsistent with these
Bylaws or with any rules which Tejano Democrats may adopt.

                                ARTICLE XII – AMENDMENTS

The Constitution and Bylaws can be amended at a convention or special meeting by a two-thirds
(2/3) majority vote of the Tejano Democrats membership, provided that amendments be mailed
to all members at least three weeks prior to said meeting.

                                         ARTICLE XIII

                                    Repealed August 20, 2011

                                         ARTICLE XIV

                                    Repealed August 20, 2011

                                          ARTICLE XV

Any Chapter, member, or officer of Tejano Democrats who violates the provisions of the
Constitution shall face expulsion after a full hearing before the Tejano Democrats Executive
Committee as authorized by Robert’s Rules of Order (newly revised).




Page 8 of 8
As amended on August 29, 2015
Case 1:21-cv-00769-RP-JES-JVB Document 10-1 Filed 09/13/21 Page 37 of 60




                        Attachment 4
     Texas Legislative Council Document
                 “21R1998”
        Case 1:21-cv-00769-RP-JES-JVB Document 10-1 Filed 09/13/21 Page 38 of 60



Baseline Plans Source: Texas Legislative Council
State Senate Districts: PlanS2100 (equivalent of PlanS172)
State House Districts: PlanH2100 (equivalent of PlanH414)
U.S. Congressional Districts: PlanC2100 (equivalent of PlanC235)
State Board of Education Districts (SBOE): PlanE2100 (equivalent of PlanE120)

Total Population Source: 2020 Census
2020 Census (P.L. 94-171) Block Level Redistricting Data Summary Files



               2020 Texas Population: 29,145,505
Plan            Districts     2020 Ideal District Population
State Senate         31                  940,178
State House         150                  194,303
Congress             38                  766,987
SBOE                 15                 1,943,034



21R1998
8/16/2021
Texas Legislative Council
              Case 1:21-cv-00769-RP-JES-JVB Document 10-1 Filed 09/13/21 Page 39 of 60
                                                          TEXAS
                                                    2021 Baseline Plans
                                                  2020 Census Population


                                     2020 Census Total                                Total
PlanS2100            District           Population     Ideal District Population   Deviation   Percent Deviation
Senate District 1                1       845,787                940,178             -94,391        -10.04%
Senate District 2                2       944,576                940,178               4,398          0.47%
Senate District 3                3       877,170                940,178             -63,008         -6.70%
Senate District 4                4      1,019,150               940,178              78,972          8.40%
Senate District 5                5      1,060,800               940,178             120,622         12.83%
Senate District 6                6       833,989                940,178            -106,189        -11.29%
Senate District 7                7      1,009,368               940,178              69,190          7.36%
Senate District 8                8       998,133                940,178             57,955           6.16%
Senate District 9                9       924,657                940,178             -15,521         -1.65%
Senate District 10              10       945,496                940,178               5,318          0.57%
Senate District 11              11       933,256                940,178              -6,922         -0.74%
Senate District 12              12      1,086,379               940,178             146,201         15.55%
Senate District 13              13       891,837                940,178             -48,341         -5.14%
Senate District 14              14      1,044,307               940,178             104,129         11.08%
Senate District 15              15       943,568                940,178               3,390          0.36%
Senate District 16              16       926,818                940,178             -13,360         -1.42%
Senate District 17              17       957,529                940,178             17,351           1.85%
Senate District 18              18      1,036,193               940,178              96,015         10.21%
Senate District 19              19       952,214                940,178             12,036           1.28%
Senate District 20              20       907,674                940,178             -32,504         -3.46%
Senate District 21              21       901,254                940,178             -38,924         -4.14%
Senate District 22              22       944,022                940,178               3,844          0.41%
Senate District 23              23       887,105                940,178             -53,073         -5.64%
Senate District 24              24       926,790                940,178             -13,388         -1.42%
Senate District 25              25      1,103,479               940,178             163,301         17.37%
Senate District 26              26       840,565                940,178             -99,613        -10.60%
Senate District 27              27       831,674                940,178            -108,504        -11.54%
Senate District 28              28       796,007                940,178            -144,171        -15.33%
Senate District 29              29       879,174                940,178             -61,004         -6.49%
Senate District 30              30      1,027,265               940,178              87,087          9.26%
Senate District 31              31       869,269                940,178             -70,909         -7.54%




Source:                                                                                                        21R1998
2020 Census (P.L. 94-171) Redistricting Data Summary File                                                    8/16/2021
Texas Legislative Council                                                                      Texas Legislative Council
              Case 1:21-cv-00769-RP-JES-JVB Document 10-1 Filed 09/13/21 Page 40 of 60
                                                       TEXAS
                                                 2021 Baseline Plans
                                               2020 Census Population


                                  2020 Census Total                                Total      Percent
PlanH2100            District         Population    Ideal District Population   Deviation    Deviation
House District 1               1        164,927              194,303             -29,376      -15.12%
House District 2               2        196,284              194,303              1,981        1.02%
House District 3               3        226,855              194,303             32,552       16.75%
House District 4               4        213,992              194,303             19,689       10.13%
House District 5               5        169,073              194,303             -25,230      -12.98%
House District 6               6        177,097              194,303             -17,206       -8.86%
House District 7               7        165,131              194,303             -29,172      -15.01%
House District 8               8        165,855              194,303             -28,448      -14.64%
House District 9               9        163,425              194,303             -30,878      -15.89%
House District 10             10        205,923              194,303             11,620        5.98%
House District 11             11        167,279              194,303             -27,024      -13.91%
House District 12             12        168,040              194,303             -26,263      -13.52%
House District 13             13        178,211              194,303             -16,092       -8.28%
House District 14             14        196,210              194,303              1,907        0.98%
House District 15             15        228,783              194,303             34,480       17.75%
House District 16             16        221,599              194,303             27,296       14.05%
House District 17             17        194,940              194,303                637        0.33%
House District 18             18        195,430              194,303              1,127        0.58%
House District 19             19        171,349              194,303             -22,954      -11.81%
House District 20             20        218,549              194,303             24,246       12.48%
House District 21             21        184,761              194,303              -9,542       -4.91%
House District 22             22        156,573              194,303             -37,730      -19.42%
House District 23             23        198,143              194,303              3,840        1.98%
House District 24             24        199,110              194,303              4,807        2.47%
House District 25             25        183,103              194,303             -11,200       -5.76%
House District 26             26        186,766              194,303              -7,537       -3.88%
House District 27             27        194,552              194,303                249        0.13%
House District 28             28        297,064              194,303             102,761      52.89%
House District 29             29        225,183              194,303             30,880       15.89%
House District 30             30        168,832              194,303             -25,471      -13.11%
House District 31             31        175,759              194,303             -18,544       -9.54%
House District 32             32        182,505              194,303             -11,798       -6.07%
House District 33             33        270,547              194,303             76,244       39.24%
House District 34             34        170,673              194,303             -23,630      -12.16%
House District 35             35        187,781              194,303              -6,522       -3.36%
House District 36             36        178,913              194,303             -15,390       -7.92%
House District 37             37        161,877              194,303             -32,426      -16.69%
House District 38             38        186,538              194,303              -7,765       -4.00%
House District 39             39        175,874              194,303             -18,429       -9.48%
House District 40             40        210,173              194,303             15,870        8.17%
House District 41             41        190,642              194,303              -3,661       -1.88%
House District 42             42        166,051              194,303             -28,252      -14.54%
Source:                                                                                                     21R1998
2020 Census (P.L. 94-171) Redistricting Data Summary File                                                 8/16/2021
Texas Legislative Council                                                                   Texas Legislative Council
              Case 1:21-cv-00769-RP-JES-JVB Document 10-1 Filed 09/13/21 Page 41 of 60
                                                       TEXAS
                                                 2021 Baseline Plans
                                               2020 Census Population


                                  2020 Census Total                                Total      Percent
PlanH2100            District         Population    Ideal District Population   Deviation    Deviation
House District 43             43        169,733              194,303             -24,570      -12.65%
House District 44             44        222,459              194,303             28,156       14.49%
House District 45             45        252,441              194,303             58,138       29.92%
House District 46             46        209,174              194,303             14,871        7.65%
House District 47             47        250,555              194,303             56,252       28.95%
House District 48             48        194,702              194,303                399        0.21%
House District 49             49        197,562              194,303              3,259        1.68%
House District 50             50        228,359              194,303             34,056       17.53%
House District 51             51        209,836              194,303             15,533        7.99%
House District 52             52        235,259              194,303             40,956       21.08%
House District 53             53        168,742              194,303             -25,561      -13.16%
House District 54             54        206,833              194,303             12,530        6.45%
House District 55             55        185,441              194,303              -8,862       -4.56%
House District 56             56        186,049              194,303              -8,254       -4.25%
House District 57             57        159,155              194,303             -35,148      -18.09%
House District 58             58        198,162              194,303              3,859        1.99%
House District 59             59        174,475              194,303             -19,828      -10.20%
House District 60             60        179,425              194,303             -14,878       -7.66%
House District 61             61        216,854              194,303             22,551       11.61%
House District 62             62        176,435              194,303             -17,868       -9.20%
House District 63             63        222,155              194,303             27,852       14.33%
House District 64             64        200,065              194,303              5,762        2.97%
House District 65             65        197,156              194,303              2,853        1.47%
House District 66             66        190,523              194,303              -3,780       -1.95%
House District 67             67        210,875              194,303             16,572        8.53%
House District 68             68        154,894              194,303             -39,409      -20.28%
House District 69             69        156,041              194,303             -38,262      -19.69%
House District 70             70        284,925              194,303             90,622       46.64%
House District 71             71        177,609              194,303             -16,694       -8.59%
House District 72             72        178,737              194,303             -15,566       -8.01%
House District 73             73        232,505              194,303             38,202       19.66%
House District 74             74        162,430              194,303             -31,873      -16.40%
House District 75             75        226,395              194,303             32,092       16.52%
House District 76             76        146,284              194,303             -48,019      -24.71%
House District 77             77        148,049              194,303             -46,254      -23.81%
House District 78             78        181,367              194,303             -12,936       -6.66%
House District 79             79        163,562              194,303             -30,741      -15.82%
House District 80             80        176,186              194,303             -18,117       -9.32%
House District 81             81        203,216              194,303              8,913        4.59%
House District 82             82        195,659              194,303              1,356        0.70%
House District 83             83        200,425              194,303              6,122        3.15%
House District 84             84        175,792              194,303             -18,511       -9.53%
Source:                                                                                                     21R1998
2020 Census (P.L. 94-171) Redistricting Data Summary File                                                 8/16/2021
Texas Legislative Council                                                                   Texas Legislative Council
              Case 1:21-cv-00769-RP-JES-JVB Document 10-1 Filed 09/13/21 Page 42 of 60
                                                       TEXAS
                                                 2021 Baseline Plans
                                               2020 Census Population


                                  2020 Census Total                                Total      Percent
PlanH2100            District         Population    Ideal District Population   Deviation    Deviation
House District 85              85       200,955              194,303              6,652         3.42%
House District 86              86       183,460              194,303             -10,843       -5.58%
House District 87              87       169,089              194,303             -25,214      -12.98%
House District 88              88       148,927              194,303             -45,376      -23.35%
House District 89              89       215,414              194,303             21,111       10.86%
House District 90              90       169,606              194,303             -24,697      -12.71%
House District 91              91       174,830              194,303             -19,473      -10.02%
House District 92              92       189,668              194,303              -4,635       -2.39%
House District 93              93       221,101              194,303             26,798       13.79%
House District 94              94       179,593              194,303             -14,710       -7.57%
House District 95              95       193,712              194,303               -591        -0.30%
House District 96              96       204,480              194,303             10,177         5.24%
House District 97              97       191,250              194,303              -3,053       -1.57%
House District 98              98       195,573              194,303              1,270         0.65%
House District 99              99       202,353              194,303              8,050         4.14%
House District 100            100       174,885              194,303             -19,418       -9.99%
House District 101            101       188,474              194,303              -5,829       -3.00%
House District 102            102       176,749              194,303             -17,554       -9.03%
House District 103            103       188,983              194,303              -5,320       -2.74%
House District 104            104       167,252              194,303             -27,051      -13.92%
House District 105            105       193,464              194,303               -839        -0.43%
House District 106            106       287,046              194,303             92,743       47.73%
House District 107            107       185,064              194,303              -9,239       -4.75%
House District 108            108       192,419              194,303              -1,884       -0.97%
House District 109            109       200,788              194,303              6,485         3.34%
House District 110            110       183,408              194,303             -10,895       -5.61%
House District 111            111       181,209              194,303             -13,094       -6.74%
House District 112            112       189,219              194,303              -5,084       -2.62%
House District 113            113       195,740              194,303              1,437         0.74%
House District 114            114       185,840              194,303              -8,463       -4.36%
House District 115            115       198,519              194,303              4,216         2.17%
House District 116            116       182,233              194,303             -12,070       -6.21%
House District 117            117       273,489              194,303             79,186       40.75%
House District 118            118       185,915              194,303              -8,388       -4.32%
House District 119            119       183,920              194,303             -10,383       -5.34%
House District 120            120       199,717              194,303              5,414         2.79%
House District 121            121       193,988              194,303               -315        -0.16%
House District 122            122       241,492              194,303             47,189       24.29%
House District 123            123       173,307              194,303             -20,996      -10.81%
House District 124            124       195,882              194,303              1,579         0.81%
House District 125            125       179,381              194,303             -14,922       -7.68%
House District 126            126       190,307              194,303              -3,996       -2.06%
Source:                                                                                                     21R1998
2020 Census (P.L. 94-171) Redistricting Data Summary File                                                 8/16/2021
Texas Legislative Council                                                                   Texas Legislative Council
              Case 1:21-cv-00769-RP-JES-JVB Document 10-1 Filed 09/13/21 Page 43 of 60
                                                           TEXAS
                                                     2021 Baseline Plans
                                                   2020 Census Population


                                      2020 Census Total                                Total      Percent
PlanH2100            District            Population     Ideal District Population   Deviation    Deviation
House District 127              127       204,069                194,303              9,766         5.03%
House District 128              128       201,418                194,303              7,115         3.66%
House District 129              129       195,120                194,303                817        0.42%
House District 130              130       232,768                194,303             38,465       19.80%
House District 131              131       200,485                194,303              6,182         3.18%
House District 132              132       281,835                194,303             87,532       45.05%
House District 133              133       199,683                194,303              5,380         2.77%
House District 134              134       204,588                194,303             10,285         5.29%
House District 135              135       195,026                194,303                723        0.37%
House District 136              136       229,093                194,303             34,790       17.91%
House District 137              137       181,751                194,303             -12,552       -6.46%
House District 138              138       187,077                194,303              -7,226       -3.72%
House District 139              139       195,639                194,303              1,336         0.69%
House District 140              140       177,698                194,303             -16,605       -8.55%
House District 141              141       194,056                194,303               -247        -0.13%
House District 142              142       203,568                194,303              9,265         4.77%
House District 143              143       170,844                194,303             -23,459      -12.07%
House District 144              144       159,977                194,303             -34,326      -17.67%
House District 145              145       168,129                194,303             -26,174      -13.47%
House District 146              146       185,997                194,303              -8,306       -4.27%
House District 147              147       201,690                194,303              7,387         3.80%
House District 148              148       175,938                194,303             -18,365       -9.45%
House District 149              149       183,586                194,303             -10,717       -5.52%
House District 150              150       239,896                194,303             45,593       23.46%




Source:                                                                                                         21R1998
2020 Census (P.L. 94-171) Redistricting Data Summary File                                                     8/16/2021
Texas Legislative Council                                                                       Texas Legislative Council
              Case 1:21-cv-00769-RP-JES-JVB Document 10-1 Filed 09/13/21 Page 44 of 60
                                                          TEXAS
                                                    2021 Baseline Plans
                                                  2020 Census Population


                                     2020 Census Total                                Total      Percent
PlanE2100            District           Population     Ideal District Population   Deviation    Deviation
SBOE 1                           1      1,726,453             1,943,034            -216,581      -11.15%
SBOE 2                           2      1,740,459             1,943,034            -202,575      -10.43%
SBOE 3                           3      1,908,424             1,943,034             -34,610       -1.78%
SBOE 4                           4      1,841,452             1,943,034            -101,582       -5.23%
SBOE 5                           5      2,135,929             1,943,034             192,895        9.93%
SBOE 6                           6      1,949,586             1,943,034               6,552       0.34%
SBOE 7                           7      2,051,777             1,943,034             108,743        5.60%
SBOE 8                           8      2,125,546             1,943,034             182,512        9.39%
SBOE 9                           9      1,849,353             1,943,034             -93,681       -4.82%
SBOE 10                         10      2,060,802             1,943,034             117,768        6.06%
SBOE 11                         11      2,023,966             1,943,034              80,932        4.17%
SBOE 12                         12      2,102,730             1,943,034             159,696        8.22%
SBOE 13                         13      1,810,170             1,943,034            -132,864       -6.84%
SBOE 14                         14      2,060,890             1,943,034             117,856        6.07%
SBOE 15                         15      1,757,968             1,943,034            -185,066       -9.52%




Source:                                                                                                        21R1998
2020 Census (P.L. 94-171) Redistricting Data Summary File                                                    8/16/2021
Texas Legislative Council                                                                      Texas Legislative Council
              Case 1:21-cv-00769-RP-JES-JVB Document 10-1 Filed 09/13/21 Page 45 of 60
                                                           TEXAS
                                                     2021 Baseline Plans
                                                   2020 Census Population


                                              2020 Census Total                                Total        Percent
PlanC2100                     District           Population     Ideal District Population   Deviation      Deviation
Congressional District   1                1       722,363                766,987             -44,624        -5.82%
Congressional District   2                2       814,704                766,987             47,717          6.22%
Congressional District   3                3       933,008                766,987             166,021        21.65%
Congressional District   4                4       787,256                766,987             20,269          2.64%
Congressional District   5                5       783,116                766,987             16,129          2.10%
Congressional District   6                6       824,978                766,987             57,991          7.56%
Congressional District   7                7       800,911                766,987             33,924          4.42%
Congressional District   8                8       916,386                766,987             149,399        19.48%
Congressional District   9                9       770,798                766,987              3,811          0.50%
Congressional District   10              10       937,982                766,987             170,995        22.29%
Congressional District   11              11       779,694                766,987             12,707          1.66%
Congressional District   12              12       864,524                766,987             97,537         12.72%
Congressional District   13              13       707,470                766,987             -59,517        -7.76%
Congressional District   14              14       774,686                766,987              7,699          1.00%
Congressional District   15              15       807,702                766,987             40,715          5.31%
Congressional District   16              16       757,362                766,987              -9,625        -1.25%
Congressional District   17              17       805,606                766,987             38,619          5.04%
Congressional District   18              18       796,908                766,987             29,921          3.90%
Congressional District   19              19       731,424                766,987             -35,563        -4.64%
Congressional District   20              20       772,103                766,987              5,116          0.67%
Congressional District   21              21       848,070                766,987             81,083         10.57%
Congressional District   22              22       972,309                766,987             205,322        26.77%
Congressional District   23              23       834,649                766,987             67,662          8.82%
Congressional District   24              24       822,706                766,987             55,719          7.26%
Congressional District   25              25       846,452                766,987             79,465         10.36%
Congressional District   26              26       943,106                766,987             176,119        22.96%
Congressional District   27              27       739,697                766,987             -27,290        -3.56%
Congressional District   28              28       781,276                766,987             14,289          1.86%
Congressional District   29              29       717,255                766,987             -49,732        -6.48%
Congressional District   30              30       782,976                766,987             15,989          2.08%
Congressional District   31              31       933,772                766,987             166,785        21.75%
Congressional District   32              32       789,666                766,987             22,679          2.96%
Congressional District   33              33       720,644                766,987             -46,343        -6.04%
Congressional District   34              34       711,851                766,987             -55,136        -7.19%
Congressional District   35              35       832,396                766,987             65,409          8.53%
Congressional District   36              36       779,699                766,987             12,712          1.66%




Source:                                                                                                          21R1998
2020 Census (P.L. 94-171) Redistricting Data Summary File                                                      8/16/2021
Texas Legislative Council                                                                        Texas Legislative Council
Case 1:21-cv-00769-RP-JES-JVB Document 10-1 Filed 09/13/21 Page 46 of 60




                        Attachment 5
Journal Excerpt of the Texas House – May
                31, 2021
Case 1:21-cv-00769-RP-JES-JVB Document 10-1 Filed 09/13/21 Page 47 of 60
        5506             87th LEGISLATURE — REGULAR SESSION

               The chair called the house to order at 2:48 p.m.
                                MESSAGE FROM THE SENATE
              A message from the senate was received at this time (see the addendum to
         the daily journal, Messages from the Senate, Message No. 3).
                                         HOUSE AT EASE
               At 2:49 p.m., the chair announced that the house would stand at ease.
               The chair called the house to order at 6:15 pm.
                  BILLS AND RESOLUTIONS SIGNED BY THE SPEAKER
              Notice was given at this time that the speaker had signed bills and
         resolutions in the presence of the house (see the addendum to the daily journal,
         Signed by the Speaker, House List No. 38 and Senate List Nos. 20, 21, and 22).
                                   ADJOURNMENT SINE DIE
             In accordance with a previous motion, Speaker Phelan, at 6:20 p.m.,
         pronounced the House of Representatives of the Regular Session of the
         Eighty-Seventh Legislature adjourned sine die.


                                  AAAAAADDENDUMAAAAA


                                 REFERRED TO COMMITTEES
              The following bills and joint resolutions were today laid before the house,
         read first time, and referred to committees, and the following resolutions were
         today laid before the house and referred to committees. If indicated, the chair
         today corrected the referral of the following measures:
         List No. 1
              HR 1981 (By T. King), Commending Cody Davenport on his service as the
         executive director and CEO of the San Antonio Stock Show & Rodeo.
              To Resolutions Calendars.
              HR 1983 (By White), Commending Hayden Padgett for his leadership as
         chair of the Texas Young Republicans.
              To Resolutions Calendars.
              HR 1984 (By Neave), Congratulating Coach Jairus Mitchell for helping the
         Lakehill Preparatory School football team win the 2020 TAPPS Six-Man
         Division II state championship.
              To Resolutions Calendars.
              HR 1985 (By Neave), Congratulating Roger Perry for receiving a Lifetime
         Membership award from the Greater East Dallas Chamber of Commerce board of
         directors.
              To Resolutions Calendars.
Case 1:21-cv-00769-RP-JES-JVB Document 10-1 Filed 09/13/21 Page 48 of 60




                        Attachment 6
Journal Excerpt of the Texas Senate – May
                31, 2021
Case 1:21-cv-00769-RP-JES-JVB Document 10-1 Filed 09/13/21 Page 49 of 60
Case 1:21-cv-00769-RP-JES-JVB Document 10-1 Filed 09/13/21 Page 50 of 60




                        Attachment 7
 Bill Book – SJR 2, 50th Legislative Session
Case 1:21-cv-00769-RP-JES-JVB Document 10-1 Filed 09/13/21 Page 51 of 60



 s.   J. R. NO.   i.                                                By:    Moffett


                                     A JOINT RESOllJTION

 PROPOSING an amendment to Section 28, of Article III, of
            the Constitution of the State of Texas, so as
            to provide for a Board, for a.pportioning the
            State into senatorial districts and representa-
            tive districts in the event the Ltgislature
            fails to make such apportionment; providing
            for the issuance or the necessary proclamation
           .by the Governor; and making all appropriation.


 BE IT RESOLVED BY THE LEGISIATURE OF THE STATE OF TEXAS:

             Section l.                That Section 28, of Article III, of the
 Constitution of the State of Texas be amended so as hereafter
 to read as follows:
             "Sec. 28.               The Legislature shall, at its first
        Session after the publication of each United States
        decennial census, apportion the state into senatorial
        and representative districts, agreeable to the provi-
        sions of Sections 25, 26, and 26-a of this Article.
        In the event the Ltgislature shall at any such first
        Session, following the publication of a United States
        decennial census, fail to make such apportionment, same
        shall be done by the Legislative Redistricting Board
        of Texas, which is hereby created, and shall be com-
        posed of three (3) members, as follows: The Governor of
        The State, the Chief Justice of the Supreme Court of
        the State,, and the Attorney General of the State, a
        majority of whom shall assemble in the City of Austin
        within thirty (30) days a1'ter the final adjournment
                    ...   -   ·-.-   ·'-,-~ -


        of any such Legislature, so failing to apportion the
        State into senatorial districts and representative dis-
        tricts.   The Board shall then and there in accordance
        with the provisions of Sections 25, 26, and 26-a of this
        Article, apportion the State into senatorial and repre-
        sentative districts, or into senatorial districts, or
        representative districts, as the failure of such Legis-
        lature may make necessary.                Such apportioillllent shall be
Case 1:21-cv-00769-RP-JES-JVB Document 10-1 Filed 09/13/21 Page 52 of 60




      in writing, signed by two or more of the members of
      the Board, duly acknowledged as their act s.nd deed,
      in keeping with this section of the Constitution, and
      when so executed, such instrument shall be filed with
      the Secretary of State, and shall then have the force
      and effect of law, as fully as if such apportionment
      had been made by the Legislature.        The Legislature
      shall provide by law for the necessary clerical help
      and expenses incidental to the work of the Board here-
      in created.n
            Sec. 2.    The foregoing Constitutional amendment shall
be submitted to a vote of the qualified electors of this State
 at an election to be held throughout the State on the first
Tuesday after the first Monday in November, A. D. 1948, at
which all ballots shall have printed thereon:
           "For the amendment to Section 28 Article III of
      the Constitution of Texas providing for a Board for
      apportionment of the State into senatorial districts
      and representative districts in the event the Legis-
      lature fai~s to make such apportionment.
           "Against the amendment to Section 28 Article III
      of the Constitution of Texas providing for a Board for
      apportionment of the State into senatorial districts
      and representative districts in the event the Legis-
      lature fails to make such apportionment."
            Each voter at such election shall mark out one of such
 clauses on the ballot, leaving the clause expressing his vote on
 the proposed amendment.
            Sec. 3.    The Governor of the State of Texas shall
 issue the necessary proclamation for said election and shall
have the same published as required by the Constitution and laws
 of this State.
            Sec. 4.    The sum of Ten Thousand Dollars ($10,000), or
 so much thereof as may be necessary, is hereby appropriated out
 of any funds in the Treasury of this State not otherwise appro-
 priated to pay the expenses of such publication and election.
Case 1:21-cv-00769-RP-JES-JVB Document 10-1 Filed 09/13/21 Page 53 of 60




                                         Austin, T e x a s.
                                         February 26, 1947.


    Honorable Allan Shivers,
    President ot th.e, Senat·e.
     Bir:
              Ve, your Committee on Constitutional Amendments
     to whom was referred S.J.R. No. 2, have had' same under
     consideration and I am instructed to report it back to
     the Senate with the recommendation it do not pass, but
     that in lieu thereof' Committee Substitute S.J.R. No. 2;
     •ubnd:tted herewith, do pass and be printed.




                                                               a rman.
Case 1:21-cv-00769-RP-JES-JVB Document 10-1 Filed 09/13/21 Page 54 of 60




  By   Moffett                                                       s.    J. ft. 110. I

                                    A .lellT :R:UQl.t''II8
  J!OJI0•1nl a      -.ntllnln t to S.Otiai 88         ot Al'tteJ.e III ot the
  0..111.tatS.• et the..· ltate 9f Tena. ao ••,to              provid~     tor a Board
  t•.   •PP• 'l•iaf th• •tate 1Jlto eena11or1al              ~2,,atriota   an(!
  NPNamhtt'ff cli•triete 1Jl lbe ennt th• Legialatur• tail• to
  . . - •eb.     •11•••tl•-1IJ JIPOTiding tor             the 1ananoe ot th•
  •••••UT ,...i..111m bJ tb9 CloftmOl'J                   an4 lllllkiaf an approPi'l•-
  111...~~~~~~~~~~~~~~~~~~~~~~~~~~
   S    I'1' •:U&QD Jl'E' 'lllS Ul&Itx.A'.l'IJD OP '1'llB l'fAD OP 'l'BXAS1
          l!!U!! J.•         l'ba11 leetlm 18 ot .bttole III ot 11he
  e..•tl1h1111Glt   et   tm      ••t• ot   hsa• be ...,,4. . ao •• h•rnt"tel' to
  .... ae     1'e11sast~~~~~~~~~~~~~~~~~~~-


          ....,lm ••            tbe r..g111i.11ve aball, at it• t1n11 raplar
  -~•l•      •ft• tM JllbUPU• ot . . . lhlltect ltatea cleoennial
   •••lllUJ 119t& • • U. ata11e Int• •&a:P..S..l ad :repreeentatin
  fl.8\J'tetle, .. • . .ble tlo , . pl"OTS.•1•• ot S.o111on•          n. ae,      md
  .... et tide ""'•la·                     t.egtalatur• •h•ll at •1'
                                    :raa 11bll eYat ti.

  •eh tint NPlu 8"d• te11orSng the Jl!llblioat1cm. ot a
  thllt.. lhffa ts #•lal .-na, tall 11• ..n neh apS,..tionwit,
  aw a'Mll 'M ._. "r 11bl :r.eg1a1a11lft hdiab1ot1ng Board ot
  'feaa, ftieh
  • ..,..., •• t
                    t:•l>T
                         .
                                    onat. . , eel shall be oompoaecl ot tin (I)
                              . ~- the   Lift'-•'     Governor. tbe lpealrer of \be
  B81lff of ll•ll'•••tatl-wu, tbe At._..,. Oa••l, the 0011ptroll•r
  ot JU.ltll• Aooeatu an4 ,._ 01                taa1GUI' ot the Gell•l'•l Land OttS-.
                                                                 ..
  • -~• 11-:.ftla               aau .-.u•• • ......               1a1c1 Bearcl •hall
  asa1Ul.e '- 'M .~. et ._1n WS.'hin n1a•'T .(..IO) 4aTa aft~ "th.a
  tlaal ..,.,..._        11 -     aeh •plat' uaal.Ga.         ~    Boel'cl shall,
  ~111da    •1Jlt7 (IO) . .,..      d._    u-1.tl&q. .,._.111cm. the •tate into
  --•••lsl          7 aur.e...tatlw 41•ble11a, _. 1ni1Laenatorial a.



                                            1
Case 1:21-cv-00769-RP-JES-JVB Document 10-1 Filed 09/13/21 Page 55 of 60




                                                               S. J. ft. No. I

  ••:PJ'•••••tn 41ah'1eta,          aa tl:w failure   of aotion ot auoh
   Leglalahre •'1 mall:• neoeaaa17.         Suoh apportionmmt ahall be 1n
  writing and aiped bJ        thr••   (S) or more ot the member• ot the
   ~                          the aot and deed ot auoh !!earl!, and,
           llu.lJ' aoJmowle4pd ••
  When    ao meuted and filed with the Seoreta17 ot State, ehall haft
  .tOI'.. and et.teot o.t law.    luoh apportlcnmmt ahall beoOM etteo-
   tlft at •h9 nest 1Nooee41ng atatewide general eleotion.           'l'he
   lap •       OOIU't at 'l'exaa ahllll haft jurlaclioticn to eompel .uoh
   O...taalon to per.t.... ita ctu•1.. 1n aocordanoe with the proviaicna
   ot   •hi• H9'1on bJ ftit ot .-...111• or o11her extttaoS'd1na17 writ•
   eanf'--bl• '-        ~   uaapa of law.    'l'h• Legialature •ball provide
   ........l'J' ,....   tor o1er1oa1 and teobnioal aid and tor otha ex-
   pena :lneUm•al 1lo the ....Jr: ot the Board, and the
   t.lwteumt Oownuw and 1lhe Spealcer ot the H011H o.t
   . .Pl'9••tlat1na aball be entitled to Noelve per 4i• and traftl
   eapeH clurlag the        Boar4•• ••••ion 1n 11he ••• mnner and         amOIUl.11
   aa   11b~   wllU Heelw while attending a apeoial ••••ion ot the
   Lea!allltaJoe•    !bia amen"-it ahall beceM et.teotin
   laauU7 1, 1111 ..• " " - - - - - - - - - - - - - - - - - - - - -
       .... 1. '!be .tozt0101n1 Oon9'itu111ona1 ammdmmt •hall be aub•
   Jd.tW •       a "9'9 o.t tlMt q11al1.tled electotta ot thi• atate at      ll\

   elfftla to be he14 tbralighOllt the ata11e on the tlrat TUeada7
   after ti. .tlltat K•da7 in lfowllber, A. D. 19'8, at whioh all


          "Pw tbe _ . _ , '9 leotion • , Ariiole III ot th•
   Oana111"1tlca of ten• J;lll'O'ti.41ng ffll' a BNl'd tor apportionment ot
   th• atate Sate aenateioial dlah'leta ant ..,..11entatift diatriota
   1ll the Oftllt ._ Leglala"1H tall• to •11:e euoh apportion-11.
          • Aplaat tlae •Wlll-t to leot1Clll 18, Ar111e1• III ot the
   Omatltutl• o.t 'l'exaa pl'o'f'iding tor a Beard tor apportioam.ent ot



                                       I
Case 1:21-cv-00769-RP-JES-JVB Document 10-1 Filed 09/13/21 Page 56 of 60




                                                                    S. J.   it. Ho. I

   Wb9 •'•'- late 1MD•tOl'1a1 dlatriot• 1md r•Pl'••«ltat1ve 41atr1ota
   Sa tba ...,., tho lAglalatve tail• to 11111re auoh epportiorunent. 11
     ' .
         ..eh Teter et noh election •h•ll mark out en• of 1111oh
   •1••• • .. Mli..t, 1..            Y1ng     the olauff upre••1ns hi• TOte an
   tba .,........   ••llUll!ml'•-------------------------------------
         .... f•    ~ Ga.ntt0&0        oi tb9 st'ete    ot. Texaa aball lane the
   n••~•..,    Jll'•ei••tl• fe ••14 eleot1cn, an4             a~l    have the aam
   Pllb1111b94 .. ro41Ulred bf the oenat1"1t1en end lawa ot th1• atate.
         I!•• '·    '!'be   na of   '!'en   !lulaaand ($10,000.00) D9llar• or ••
   •eh tbn•W •• _,. be n...            •••l'f•    1• hel'ebf •PJll"P"i•ted out of
   •7 hat• Ill 'be tN•ad7 of thia at1'9 not otherwiH •PPl'OJll'i•ted,
   to .,., th• Gllll••• ot auoh )lllbll..'1• ••• •1fftlon------------




                                              I
Case 1:21-cv-00769-RP-JES-JVB Document 10-1 Filed 09/13/21 Page 57 of 60




                                              COMMITTEE ROOM

                                                               Date.   ------r---~--------·---------------· 1947
Hon. W. 0. Reed,
    Speaker of the House of Representatives.




referred ____ ~;r        _R_______~ No. _________ :?.=::______ .........., have had the same under consideration
and beg to report back with recommendation that it {                             ~}             pass, an"d be ..   ~-
··--·········-------··-------------····------------------------------~---------------Printed.

Cowmtittee MI1e1ttl11tents ;; etc aftstiteel as subs' i' •d& 'tFbb'f'' J11 1 J in lieH ef the e1irffi:al \lill.
   Case 1:21-cv-00769-RP-JES-JVB Document 10-1 Filed 09/13/21 Page 58 of 60


S.J.R. NO.     ~                BJ': Moffett


       A JOINT RBSOIDTION

PROPOSING an 811endlllent to Section
     28, ot Article III, ott.,. tti.e
      Constitution of the .State o~·
      Texas, so as to prOYide for·
      a Board, tor apportioning
      the State into senatorial
      districts end representative
      distrio~s 1n the event the
      Iagislature tails to make
      such apportionment; provid-
      ing tor the issuance of the
      necessal'J" proclamation b7


---
      the Governor; am making an
      aFProprla b:tuli.




                                                                              -

    •'3...~. .ad. . . .-..-.. Y.1. En4>°01114
                          194

               lOAA+J ;.:n':.r:~··;i_,,.~
                 Eqnubla Clelk                  .
                                                                          Case 1:21-cv-00769-RP-JES-JVB Document 10-1 Filed 09/13/21 Page 59 of 60


     f•          J. ll• Bo. 2                                                                     •1: .-tett
                                                  4 JOD'f :USOUJ'lIOll
                                                                                                                             ~N 2 1947   READ •. ~
     PROPQSDG u ..e.abeat to Seoti,a 21 of .Article m of tlae
              Oonstfiu\!0.11 .r tile State ot 'fexa•, so a• to
              frOT14e tor a Board t•r t111Portieaiag tile •tate
              iato aenatort.i 41atrlot• aa4 repreeeo:tat1Te
              ll•triote ia Jhe eTeat tll• Legialatare tails
              to ab •aeh QJOrtio.._t; frOT1i1ag tor tile
              1eauanoe ot tile aeceaiar1 prool.amatlo.11 lly tile
              Clonr.nor; a.al aki.ng .- t1111'1'8Jtr1atien. -~-
     1-16-47                          Rea4 tlrat tim and r•t•rred to Ooaltteo on
                                      Oout1tut1oaal •w.n4mtata.--------
                                      Reporte4 a4Teraely wl•h faTorable oomdtteo sab-
                                      •titute. OO-fttee atbetlt11te read lat t i • · -
                                      Take.n up, react 2atl tliie, COllllttee e11batlt11te aclopte4
                                      •• uencletl ad oraerel o.ngrosaed by the tollowlag
                                      Tote: Teas 17, Rays t. - - - - - - - - - - - -
     4.;3.47
      ;                  F
                                      Read )rd ti•, u.d lal4 ea table eubJeot to c a l l . -
     S-29-47                          Callecl from table '117 followi.ng TOte:                   Teaa_ ~. laT•--.1.J!.,-
~   ~~-·~       "'   -       ,,   -   -   .                  .. "   ....... ..                -··· .....              ....
(    5·29·47                          'l'ake.n up, &114 tinal.17) pasaecl 117 the tollowiag Tote: \
    .'-                               Teas ~~-',Bays 7.         ·•                         ·~
       ,__________                              autlo Iabeli7 seoretarr or the seaate.

     5-29-47                       BAgroaaed.
                     JUN 2 1947                                 ~~f.-~-
                                                                                 DGROSSING CIJJBJ:.
                                                                                                                                              !a
                                                                                                                               -------AND PASSED TO

                                                                                                                                         +,
        REPORTED ENGROSSED
                     JUN 2 1947                                                                                                THIRD RfA.D!NG ~
---,,.---............_SENT TO HOUSE                                                                                            ~ ry                 s.r~.
                                                                                                                               -~-     ~~---:- !'_ __'__
            )


JUN2 1947
                                                                                                                                 CH 1ifliERK"""'--
                                                                                                                                          Hguse of lfopresent:iti ;es
·                                 CHIEF    R
                             Housii._o[ Reni2l'q!WdtiYfi*.
Case 1:21-cv-00769-RP-JES-JVB Document 10-1 Filed 09/13/21 Page 60 of 60
